Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 1 of 10 Page ID #:84




 1     CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
 2     Raymond Ballister Jr., Esq., SBN 111282
       Phyl Grace, Esq., SBN 171771
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     dennisp@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       Nehemiah Kong,                            Case No. 2:18-cv-08857-AB-E
12
                 Plaintiff,
13
          v.
14                                               Plaintiff’s Case Statement
       Meiloon Valley, LLC, a
15     California Limited Liability
       Company;
16     Kuan-Jung Lin;
       Kiet Tuan Huynh;
17     RMB Management Group,
       Inc., a California Corporation;
18     Ruth Wolman; and Does 1-10,
19               Defendants.
20
21
            Pursuant to this Court’s “ADA Disability Access Litigation: Order
22
     Granting Application for Stay and Early Mediation,” filed November 19,
23
     2018, the plaintiff submits his Plaintiff’s Case Statement.
24
25
     A.     Itemized List
26
            The specific conditions at the site that forms the basis of this lawsuit are
27
     the lack of van-accessible parking space, lack of level parking, inaccessible
28



                                             1

     Plaintiff’s Case Statement                              2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 2 of 10 Page ID #:85




 1   route of travel, walkway, transaction counter and inaccessible restroom
 2   mirrors and sink at the Adamas Jewelers, Cost Plus World Market, Las Palmas
 3   Mexican Seafood, M.Y.O Sushi, Zendejas Mexican Restaurant and Crumbs
 4   Carnival Treats located in San Dimas, California.
 5
 6      1. Lack of Van-accessible Parking Space:
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23           Any business that provides parking spaces must provide accessible
24              parking spaces. 2010 Standards § 208. One in every eight of those
25              accessible parking spaces but not less than one must be a “van”
26              accessible parking space, i.e., having an eight foot access aisle. Under
27              the 2010 Standards, one in every six accessible parking spaces must
28              be van accessible. 2010 Standards § 208.2.4.


                                              2

     Plaintiff’s Case Statement                              2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 3 of 10 Page ID #:86




 1           Here, the lack of a van parking space near Zendejas Mexican
 2              Restaurant is a violation of the law.
 3           The included photo of the Facility depicts the above violation.
 4
 5      2. Lack of Level Parking:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22           Under the 2010 Standards, access aisles shall be at the same level as
23              the parking spaces they serve. Changes in level are not permitted.
24              2010 Standards. 502.4. “Access aisle are required to be nearly level
25              in all directions to provide a surface for wheelchair transfer to and
26              from vehicles.” 2010 Standards § 502.4 Advisory. Specifically, built
27              up curb ramps are not permitted to project into access aisles and
28              parking spaces. Id. No more than a 1:48 slope is permitted. 2010


                                              3

     Plaintiff’s Case Statement                            2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 4 of 10 Page ID #:87




 1              Standards § 502.4.
 2           Here, the failure to provide level parking that served Adamas
 3              Jewelers, Cost Plus World Market, Las Palmas Mexican Seafood,
 4              M.Y.O Sushi, Zendejas Mexican Restaurant and Crumbs Carnival
 5              Treats is a violation of the law.
 6           The included photo of the Facility depicts the above violation.
 7
 8      3. Lack of Accessible Route:
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25           Under the ADA, there must be at least one accessible route
26              connecting every building on the same site. 2010 Standards §
27              206.2.2. Travel in the vehicular drive path with vehicles is not part of
28              an accessible route.



                                               4

     Plaintiff’s Case Statement                              2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 5 of 10 Page ID #:88




 1           According to the California Building Code, it is not permissible to
 2              locate handicap-accessible parking stalls in locations where a person
 3              with disability is compelled to wheel or walk behind parked cars
 4              other than their own. CBC 1129B.3.3.
 5           Here, the failure to provide an accessible route is a violation of the
 6              law.
 7           The included photo of the Facility depicts the above violation.
 8
 9      4. Inaccessible Walkway:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26           Nowhere shall the cross slope of an accessible route exceed 2.1%.
27              2010 Standards § 403.3.
28           Here, the slopes along the walkways at Adamas Jewelers, Cost Plus



                                            5

     Plaintiff’s Case Statement                            2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 6 of 10 Page ID #:89




 1              World Market, Las Palmas Mexican Seafood, M.Y.O Sushi and
 2              Crumbs Carnival Treats exceeded the levels allowed by law.
 3           The included photo of the Facility depicts the above violation.
 4
 5
        5. Lack of Accessible Transaction Counter:
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
             Under the 2010 Standards, where the approach to the sales or
24
                service counter is a parallel approach, such as in this case, there must
25
                be a portion of the sales counter that is no higher than 36 inches
26
                above the floor and 36 inches in width and must extend the same
27
                depth as the rest of the sales or service counter top. 2010 Standards
28



                                              6

     Plaintiff’s Case Statement                              2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 7 of 10 Page ID #:90




 1              § 904.4 & 904.4.1.
 2           Here, no such accessible counter at Adamas Jewelers has been
 3              provided, in violation of the ADA.
 4           Here, no such accessible, compliant transaction counters have been
 5              provided at Las Palmas Mexican Seafood. This is a violation of the
 6              ADA.
 7           The included photo of the Facility depicts the above violation.
 8
 9      6. Lack of Accessible Restroom Mirror:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27           Mirrors shall be mounted with the bottom edge of the reflecting
28              surface no higher than 40 inches above the finish floor. 2010


                                            7

     Plaintiff’s Case Statement                           2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 8 of 10 Page ID #:91




 1              Standards § 603.3.
 2            Here, the mirror at Las Palmas Mexican Seafood and Crumbs
 3              Carnival Treats is mounted higher than the maximum permitted and
 4              is a violation of the ADA.
 5            The included photo of the Facility depicts the above violation.
 6
 7        7. Lack of Accessible Restroom Sink:
 8            Sinks must provide knee clearance of at least 29 inches in height.
 9              2010 Standards § 606.2 and § 306.
10            Here, no such knee clearance is provided at Las Palmas Mexican
11              Seafood and this is a violation of the ADA.
12
             Note: As stated in the Complaint, given the obvious and blatant
13
     violations, the plaintiff has alleged, on information and belief, that there are
14
     other violations and barriers on the site that relate to his disability. Plaintiff
15
     intends to conduct a site inspection and amend the complaint, to provide
16
     proper notice regarding the scope of this lawsuit, once he conducts a site
17
     inspection. See Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 (holding
18
     that once a plaintiff encounters one barrier at a site, he can sue to have all
19
     barriers that relate to his disability removed regardless of whether he
20
     personally encountered them). Thus, settlement must address this holistic
21
     remediation.
22
23
     B.      Amount of Damages
24
25
             Under the Unruh Civil Rights Act and the California Disabled

26   Persons Act, a plaintiff is entitled to two types of damages: (1) actual damages

27   and (2) a penalty assessment. Cal. Civ. Code § 52(a); 54.3(a). “The statute
28   lists actual damages and statutory damages as two separate categories of


                                             8

     Plaintiff’s Case Statement                               2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 9 of 10 Page ID #:92




 1   damages that a plaintiff may recover.” Botosan v. Paul McNally Realty, 216
 2   F.3d 827, 835 (9th Cir. 2000). The penalty assessment can be “no less than
 3   $4,000” under the Unruh Civil Rights Act (Cal. Civ. § 52(a)) and no less than
 4
     $1,000 under the California Disabled Persons Act (Cal. Civ. § 54.3(a)). Each
 5
     responsible party under the ADA is individually liable for the denial of rights.
 6
     Lentini v. California Center for the Arts, Escondido, 370 F.3d 837, 849-851
 7
     (9th Cir. 2004).
 8
            The Unruh Civil Rights Acts provides for minimum statutory penalties
 9
     of $4,000 plus actual damages for each offense against each responsible entity.
10
     Thus, Plaintiff claims $4,000 in statutory penalties against the property owner,
11
     Meiloon Valley, LLC and $4,000 against the business, Kuan-Jung Lin; Kiet
12
     Tuan Huynh; RMB Management Group, Inc. and Ruth Wolman., for a sum
13
     total of $8,000. If this matter proceeds beyond mediation, Plaintiff will
14
     additionally be seeking damages for on-going deterrence.
15
16
     C.     Demand for Settlement of Case
17
            First, to provide for van-accessible parking space, level parking,
18
     accessible route of travel, walkway, transaction counter and accessible
19
     restroom mirrors and sink at the Adamas Jewelers, Cost Plus World Market,
20
     Las Palmas Mexican Seafood, M.Y.O Sushi, Zendejas Mexican Restaurant and
21
     Crumbs Carnival Treats.
22
            Second, enter into a court enforceable consent decree binding the
23
     defendants to: (1) institute policies and procedures whereby they maintain the
24
     property in a compliant state; (2) the defendants agree to obtain and deliver a
25
     CASp report on the property to the plaintiff (with photos) within 30 days that
26
     identifies all access barriers. Thereafter, the plaintiff will have 30 days to
27
     comment on the report. If the plaintiff notes other barriers, the plaintiff can
28



                                            9

     Plaintiff’s Case Statement                            2:18-cv-08857-AB-E
Case 2:18-cv-08857-AB-E Document 26 Filed 12/04/18 Page 10 of 10 Page ID #:93




  1   make a demand that the defendants correct them. If the parties cannot
  2   reasonably agree on barrier correction within 10 days following plaintiff’s
  3   demand, the plaintiff has the right to file a new action or refile the action in
  4   state or federal court.
  5          Lastly, to settle this matter globally at mediation, that Defendants pay
  6   $8,000 in damages and submit to the court as to reasonable attorney’s fees
  7   and costs as provided by both the ADA and Unruh.
  8
      Dated: December 4, 2018                 CENTER FOR DISABILITY ACCESS
  9
 10
                                              By: /s/ Dennis Price___________
 11                                           Dennis Price, Esq.
                                              Attorney for Plaintiff
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                            10

      Plaintiff’s Case Statement                            2:18-cv-08857-AB-E
